 



Exhibit 10.2
DEALERTRACK HOLDINGS, INC.
2005 INCENTIVE AWARD PLAN
FORM OF RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
     DealerTrack Holdings, Inc., a Delaware corporation, (the “Company”),
pursuant to its 2005 Incentive Award Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”), the number of shares of the Company’s
Common Stock set forth below (the “Shares”). This Restricted Stock Award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Restricted
Stock Agreement”) (including without limitation the Restrictions on the Shares
set forth in the Restricted Stock Agreement) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Agreement.

         
 
       
Participant:
       
 
       
 
       
Grant Date:
       
 
       
 
       
Total Number of Shares of
Restricted Stock:
  shares    
 
       
 
       
Vesting Commencement
Date:
       
 
       
 
       
Vesting Schedule:
  Subject to Sections 2.2(a) and 2.2(c) of the Restricted Stock Agreement, the
Award shall vest and Restrictions shall lapse with respect to 25% of the shares
of Restricted Stock subject to the Award (rounded down to the next whole number
of shares) on each of the first four anniversaries of the Vesting Commencement
Date, provided in each case that the Participant remains continuously employed
in active service by the Company or any of its Subsidiaries from the Grant Date
through such date.    

     By his or her signature and the Company’s signature below, Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Agreement and this Grant Notice. Participant has reviewed the Restricted Stock
Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Agreement and the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice or the
Restricted Stock Agreement. If Participant is married, his or her spouse has
signed the Consent of Spouse attached to this Grant Notice as Exhibit B.
     By execution of this Agreement, the Participant agrees to comply with the
terms and conditions of the Company’s Stock Ownership and Retention Program, as
in effect from time to time, and acknowledges that failure to comply with the
Stock Ownership and Retention Program may result in penalties to the
Participant.

                     
 
                    DEALERTRACK HOLDINGS, INC.:       PARTICIPANT:    
 
                   
By:
          By:        
 
                   
Print Name:
  Mark F. O’Neil       Print Name:        
 
                   
Title:
  Chairman, President and CEO                
Address:
  1111 Marcus Avenue, Suite M04                
 
  Lake Success, NY 11042                

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
DEALERTRACK HOLDINGS, INC. RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached,
DealerTrack Holdings, Inc., a Delaware corporation (the “Company”) has granted
to Participant the right to purchase the number of shares of Restricted Stock
under the 2005 Incentive Award Plan, as amended from time to time (the "Plan”),
as set forth in the Grant Notice.
ARTICLE I.
GENERAL
     1.1 Definitions. All capitalized terms used in this Agreement without
definition shall have the meanings ascribed in the Plan and the Grant Notice.
     1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II.
AWARD OF RESTRICTED STOCK
     2.1 Award of Restricted Stock.
          (a) Award. In consideration of the Participant’s agreement to remain
in the service or employ of the Company or one of its Subsidiaries, and for
other good and valuable consideration which the Committee has determined exceeds
the aggregate par value of the Stock subject to the Award (as defined below), as
of the Grant Date, the Company issues to the Participant the Award described in
this Agreement (the “Award”). The number of shares of Restricted Stock (the
“Shares”) subject to the Award is set forth in the Grant Notice. The Participant
is an Employee, Director or other Service Provider.
          (b) Book Entry Form. The Shares will be issued in uncertificated form.
At the sole discretion of the Committee, the Shares will be issued in either
(i) uncertificated form, with the Shares recorded in the name of the Participant
in the books and records of the Company’s transfer agent with appropriate
notations regarding the restrictions on transfer imposed pursuant to this
Agreement, and upon vesting and the satisfaction of all conditions set forth in
Section 2.2(d), the Company shall cause certificates representing the Shares to
be issued to the Participant; or (ii) certificate form pursuant to the terms of
Sections 2.1(c) and (d).
          (c) Legend. Certificates representing Shares issued pursuant to this
Agreement shall, until all restrictions on transfer imposed pursuant to this
Agreement lapse or shall have been removed and new certificates are issued, bear
the following legend (or such other legend as shall be determined by the
Committee):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE

A-1



--------------------------------------------------------------------------------



 



UNDER THE TERMS OF THAT CERTAIN RESTRICTED STOCK AWARD AGREEMENT BY AND BETWEEN
DEALERTRACK HOLDINGS, INC. AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH
SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT
PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
          (d) Escrow. The Secretary of the Company or such other escrow holder
as the Committee may appoint may retain physical custody of the certificates
representing the Shares until all of the restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him.
     2.2 Restrictions.
          (a) Forfeiture. Any Award which is not vested as of the date the
Participant ceases to be an employee of the Company or one of its Subsidiaries
or other Service Provider shall thereupon be forfeited immediately and without
any further action by the Company. For purposes of this Agreement,
“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 3.2 and the exposure to forfeiture set forth in this Section 2.2(a).
          (b) Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and
2.2(c), the Award shall vest and Restrictions shall lapse in accordance with the
vesting schedule set forth on the Grant Notice or any other written agreement
between the Company or any of its Subsidiaries, on the one hand, and
Participant, on the other hand.
          (c) Acceleration of Vesting. Notwithstanding Sections 2.2(a) and
2.2(b), pursuant to Section 11.3 of the Plan, the Award shall become fully
vested and all Restrictions applicable to such Award shall lapse in the event of
a Change in Control, in connection with which the successor corporation does not
assume the Award or substitute an equivalent right for the Award. Should the
successor corporation assume the Award or substitute an equivalent right, then
no such acceleration shall apply (unless otherwise determined by the Committee
pursuant to the terms of the Plan).
          (d) Tax Withholding; Conditions to Issuance of Certificates.
Notwithstanding any other provision of this Agreement (including without
limitation Section 2.1(b)):
               (i) No new certificate shall be delivered to the Participant or
his legal representative unless and until the Participant or his legal
representative shall have paid to the Company the full amount of all federal and
state withholding or other taxes applicable to the taxable income of Participant
resulting from the grant of Shares or the lapse or removal of the Restrictions.
               (ii) The Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions: (A) the admission of the Shares to listing on all
stock exchanges on which such Common Stock is then listed, (B) the completion of
any registration or other qualification of the Shares under any state or federal
law or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Committee shall, in its absolute discretion, determine to be necessary or
advisable and (D) the lapse of

A-2



--------------------------------------------------------------------------------



 



any such reasonable period of time following the date the Restrictions lapse as
the Committee may from time to time establish for reasons of administrative
convenience.
ARTICLE III.
OTHER PROVISIONS
     3.1 Section 83(b) Election. Participant understands that Section 83(a) of
the Code taxes as ordinary income the difference between the amount, if any,
paid for the shares of Common Stock and the Fair Market Value of such shares at
the time the Restrictions on such shares lapse. Participant understands that,
notwithstanding the preceding sentence, Participant may elect to be taxed at the
time of the Grant Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Grant Date. In the event
Participant files an 83(b) Election, Participant will recognize ordinary income
in an amount equal to the difference between the amount, if any, paid for the
shares of Common Stock and the Fair Market Value of such shares as of the Grant
Date. Participant further understands that an additional copy of such 83(b)
Election form should be filed with his or her federal income tax return for the
calendar year in which the date of this Agreement falls. Participant
acknowledges that the foregoing is only a summary of the effect of United States
federal income taxation with respect to the award of Restricted Stock hereunder,
and does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE, THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE
TAX CONSEQUENCES OF PARTICIPANT’S DEATH.
     3.2 Restricted Stock Not Transferable. No Shares or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Participant or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 3.2 notwithstanding, with the consent of the
Committee, the Shares may be transferred to certain persons or entities related
to Participant, including but not limited to members of Participant’s family,
charitable institutions or trusts or other entities whose beneficiaries or
beneficial owners are members of Participant’s family or to such other persons
or entities as may be expressly approved by the Committee, pursuant to any such
conditions and procedures the Committee may require.
     3.3 Rights as Stockholder. Except as otherwise provided herein, upon the
Grant Date the Participant shall have all the rights of a stockholder with
respect to the Shares, subject to the Restrictions herein, including the right
to vote the Shares and the right to receive any cash or stock dividends paid to
or made with respect to the Shares; provided, however, that at the discretion of
the Company, and prior to the delivery of Shares, the Participant may be
required to execute a stockholders agreement in such form as shall be determined
by the Company.
     3.4 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.

A-3



--------------------------------------------------------------------------------



 



     3.5 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     3.6 Conformity to Securities Laws. The Participant acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
     3.7 Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of the Participant.
     3.8 Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the Participant to his address shown in the Company
records, and to the Company at its principal executive office.
     3.9 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

A-4



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
CONSENT OF SPOUSE
     I,                                         , spouse of
                                        , have read and approve the foregoing
Agreement. In consideration of issuing to my spouse the shares of the common
stock of DealerTrack Holdings, Inc. set forth in the Agreement, I hereby appoint
my spouse as my attorney-in-fact in respect to the exercise of any rights under
the Agreement and agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or any shares of the common stock of
DealerTrack Holdings, Inc. issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

         
 
       
Dated:                                         ,      
       
 
       
 
  Signature of Spouse    

B-1